Dismissed and Opinion filed June 13, 2002








Dismissed
and Opinion filed June 13, 2002.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00474-CR
____________
 
ROUSH WAYNE IVEY, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
184th District Court
Harris County,
Texas
Trial Court Cause
No. 888,069
 

 
M E M O R
A N D U M   O P I N I O N
Appellant
pled guilty to the offense of failure to comply with the requirements of the
sex offender registration program on March 19, 2002.  In accordance with the terms of a plea
bargain agreement with the State, the trial court sentenced appellant to ten
years confinement in the Texas Department of Criminal Justice--Institutional
Division.  As part of the plea bargain
agreement, appellant signed a written waiver of his right to appeal.  Because appellant has waived his right to
appeal, we dismiss. 




Appellant
pled guilty and the trial court followed the plea bargain agreement in
assessing punishment.  Despite having
waived the right to appeal, appellant filed a notice of appeal.  Appellant chose to enter into an agreement
that included a waiver of the right to appeal. 
Appellant was informed of his right to appeal, knew with certainty the punishment
he would receive, and that he could withdraw his plea if the trial court did
not act in accordance with the plea agreement. 
As appellant was fully aware of the consequences when he waived his
right to appeal, it is Anot unfair to expect him to live with those consequences now.@ 
Alzarka v. State, 60 S.W.3d 203, 206 (Tex. App.BHouston [14th Dist.] July 26, 2001,
pet. granted) (quoting Mabry v. Johnson, 467 U.S. 504, 104 S. Ct. 2543,
2547-48, 81 L. Ed. 2d 437 (1984)).  See
also Blanco v. State, 18 S.W.3d 218, 219-20 (Tex. Crim. App. 2000); Buck
v. State, 45 S.W.3d 275, 278 (Tex. App.CHouston [1st Dist.] 2001, no
pet.).  
Accordingly,
we dismiss the appeal.  
 
PER CURIAM
 
 
 
Judgment rendered and Opinion filed June 13, 2002.
Panel consists of Justices Hudson, Fowler, and
Edelman. 
Do Not Publish C Tex. R. App. P. 47.3(b).